Appeal by the defendant from an order of the Supreme Court, Kings County (Walsh, J.), dated June 15, 2006, which, after a hearing, adjudicated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, reliable hearsay evidence is admissible to support a sex offender adjudication (see Correction Law § 168-n [3]). This includes out-of-court statements by the victim (see People v Mingo, 49 AD3d 148 [2008]). The decision of the Supreme Court of the United States in Crawford v Washington (541 US 36 [2004]) does not apply in a civil matter such as this (see People v Jordan, 31 AD3d 1196 [2006]; People v Dort, 18 AD3d 23 [2005]; see also People v Brooks, 308 AD2d 99 [2003]).
In any event, upon the defendant’s plea of guilty to sexual abuse in the first degree and endangering the welfare of a child, the defendant admitted to criminal conduct against the complainant occurring in two different time periods. He did not dispute that the criminal conduct against the complainant was sexual in nature. Thus, his own admissions established a continuing course of sexual misconduct against the victim.
Accordingly, the defendant was properly adjudicated a level two sex offender. Lifson, J.P., Florio, Angiolillo and Chambers, JJ., concur.